Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                                  PageID.508   Page 1 of 12

           H. R. 748



                              One Hundred Sixteenth Congress
                                          of the
                                 United States of America
                                              AT T H E S E C O N D S E S S I O N

                                      Begun and held at the City of Washington on Friday,
                                       the third day of January, two thousand and twenty




                                                             An Act
                              To amend the Internal Revenue Code of 1986 to repeal the excise tax on high
                                              cost employer-sponsored health coverage.

                           Be it enacted by the Senate and House of Representatives of
                       the United States of America in Congress assembled,
                       SECTION 1. SHORT TITLE.
                           This Act may be cited as the ‘‘Coronavirus Aid, Relief, and
                       Economic Security Act’’ or the ‘‘CARES Act’’.
                       SEC. 2. TABLE OF CONTENTS.
                               The table of contents for this Act is as follows:
                       Sec. 1. Short title.
                       Sec. 2. Table of contents.
                       Sec. 3. References.
                         DIVISION A—KEEPING WORKERS PAID AND EMPLOYED, HEALTH CARE
                              SYSTEM ENHANCEMENTS, AND ECONOMIC STABILIZATION
                              TITLE    I—KEEPING AMERICAN WORKERS PAID AND EMPLOYED ACT
                       Sec.    1101.   Definitions.
                       Sec.    1102.   Paycheck protection program.
                       Sec.    1103.   Entrepreneurial development.
                       Sec.    1104.   State trade expansion program.
                       Sec.    1105.   Waiver of matching funds requirement under the women’s business cen-
                                        ter program.
                       Sec.   1106.    Loan forgiveness.
                       Sec.   1107.    Direct appropriations.
                       Sec.   1108.    Minority business development agency.
                       Sec.   1109.    United States Treasury Program Management Authority.
                       Sec.   1110.    Emergency EIDL grants.
                       Sec.   1111.    Resources and services in languages other than English.
                       Sec.   1112.    Subsidy for certain loan payments.
                       Sec.   1113.    Bankruptcy.
                       Sec.   1114.    Emergency rulemaking authority.
                              TITLE II—ASSISTANCE FOR AMERICAN WORKERS, FAMILIES, AND
                                                     BUSINESSES
                                        Subtitle A—Unemployment Insurance Provisions
                       Sec. 2101. Short title.
                       Sec. 2102. Pandemic Unemployment Assistance.
                       Sec. 2103. Emergency unemployment relief for governmental entities and nonprofit
                                  organizations.
                       Sec. 2104. Emergency increase in unemployment compensation benefits.
                       Sec. 2105. Temporary full Federal funding of the first week of compensable regular
                                  unemployment for States with no waiting week.
                       Sec. 2106. Emergency State staffing flexibility.
                       Sec. 2107. Pandemic emergency unemployment compensation.
                       Sec. 2108. Temporary financing of short-time compensation payments in States
                                  with programs in law.
                       Sec. 2109. Temporary financing of short-time compensation agreements.




                                                                                                                          EXHIBIT A
                                                                                                                              Page 1
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                    PageID.509   Page 2 of 12




                                                  H. R. 748—6

                    DIVISION A—KEEPING WORKERS PAID
                     AND EMPLOYED, HEALTH CARE SYS-
                     TEM ENHANCEMENTS, AND ECO-
                     NOMIC STABILIZATION
                         TITLE I—KEEPING AMERICAN
                       WORKERS PAID AND EMPLOYED ACT
                    SEC. 1101. DEFINITIONS.
                        In this title—
                             (1) the terms ‘‘Administration’’ and ‘‘Administrator’’ mean
                        the Small Business Administration and the Administrator
                        thereof, respectively; and
                             (2) the term ‘‘small business concern’’ has the meaning
                        given the term in section 3 of the Small Business Act (15
                        U.S.C. 636).
                    SEC. 1102. PAYCHECK PROTECTION PROGRAM.
                        (a) IN GENERAL.—Section 7(a) of the Small Business Act (15
                    U.S.C. 636(a)) is amended—
                             (1) in paragraph (2)—
                                   (A) in subparagraph (A), in the matter preceding clause
                             (i), by striking ‘‘and (E)’’ and inserting ‘‘(E), and (F)’’; and
                                   (B) by adding at the end the following:
                                   ‘‘(F) PARTICIPATION IN THE PAYCHECK PROTECTION PRO-
                             GRAM.—In an agreement to participate in a loan on a
                             deferred basis under paragraph (36), the participation by
                             the Administration shall be 100 percent.’’; and
                             (2) by adding at the end the following:
                             ‘‘(36) PAYCHECK PROTECTION PROGRAM.—
                                   ‘‘(A) DEFINITIONS.—In this paragraph—
                                         ‘‘(i) the terms ‘appropriate Federal banking agency’
                                   and ‘insured depository institution’ have the meanings
                                   given those terms in section 3 of the Federal Deposit
                                   Insurance Act (12 U.S.C. 1813);
                                         ‘‘(ii) the term ‘covered loan’ means a loan made
                                   under this paragraph during the covered period;
                                         ‘‘(iii) the term ‘covered period’ means the period
                                   beginning on February 15, 2020 and ending on June
                                   30, 2020;
                                         ‘‘(iv) the term ‘eligible recipient’ means an indi-
                                   vidual or entity that is eligible to receive a covered
                                   loan;
                                         ‘‘(v) the term ‘eligible self-employed individual’ has
                                   the meaning given the term in section 7002(b) of the
                                   Families First Coronavirus Response Act (Public Law
                                   116–127);
                                         ‘‘(vi) the term ‘insured credit union’ has the
                                   meaning given the term in section 101 of the Federal
                                   Credit Union Act (12 U.S.C. 1752);
                                         ‘‘(vii) the term ‘nonprofit organization’ means an
                                   organization that is described in section 501(c)(3) of
                                   the Internal Revenue Code of 1986 and that is exempt
                                   from taxation under section 501(a) of such Code;




                                                                                                            EXHIBIT A
                                                                                                                Page 2
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                PageID.510   Page 3 of 12




                                              H. R. 748—7

                                  ‘‘(viii) the term ‘payroll costs’—
                                        ‘‘(I) means—
                                              ‘‘(aa) the sum of payments of any com-
                                        pensation with respect to employees that is
                                        a—
                                                    ‘‘(AA) salary, wage, commission, or
                                              similar compensation;
                                                    ‘‘(BB) payment of cash tip or equiva-
                                              lent;
                                                    ‘‘(CC) payment for vacation, parental,
                                              family, medical, or sick leave;
                                                    ‘‘(DD) allowance for dismissal or sepa-
                                              ration;
                                                    ‘‘(EE) payment required for the provi-
                                              sions of group health care benefits,
                                              including insurance premiums;
                                                    ‘‘(FF) payment of any retirement ben-
                                              efit; or
                                                    ‘‘(GG) payment of State or local tax
                                              assessed      on    the   compensation     of
                                              employees; and
                                              ‘‘(bb) the sum of payments of any com-
                                        pensation to or income of a sole proprietor
                                        or independent contractor that is a wage,
                                        commission, income, net earnings from self-
                                        employment, or similar compensation and that
                                        is in an amount that is not more than $100,000
                                        in 1 year, as prorated for the covered period;
                                        and
                                        ‘‘(II) shall not include—
                                              ‘‘(aa) the compensation of an individual
                                        employee in excess of an annual salary of
                                        $100,000, as prorated for the covered period;
                                              ‘‘(bb) taxes imposed or withheld under
                                        chapters 21, 22, or 24 of the Internal Revenue
                                        Code of 1986 during the covered period;
                                              ‘‘(cc) any compensation of an employee
                                        whose principal place of residence is outside
                                        of the United States;
                                              ‘‘(dd) qualified sick leave wages for which
                                        a credit is allowed under section 7001 of the
                                        Families First Coronavirus Response Act
                                        (Public Law 116–127); or
                                              ‘‘(ee) qualified family leave wages for
                                        which a credit is allowed under section 7003
                                        of the Families First Coronavirus Response
                                        Act (Public Law 116–127); and
                                  ‘‘(ix) the term ‘veterans organization’ means an
                             organization that is described in section 501(c)(19) of
                             the Internal Revenue Code that is exempt from tax-
                             ation under section 501(a) of such Code.
                             ‘‘(B) PAYCHECK PROTECTION LOANS.—Except as other-
                         wise provided in this paragraph, the Administrator may
                         guarantee covered loans under the same terms, conditions,
                         and processes as a loan made under this subsection.




                                                                                                        EXHIBIT A
                                                                                                            Page 3
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                PageID.511   Page 4 of 12




                                              H. R. 748—8

                             ‘‘(C) REGISTRATION OF LOANS.—Not later than 15 days
                         after the date on which a loan is made under this para-
                         graph, the Administration shall register the loan using
                         the TIN (as defined in section 7701 of the Internal Revenue
                         Code of 1986) assigned to the borrower.
                              ‘‘(D) INCREASED ELIGIBILITY FOR CERTAIN SMALL
                         BUSINESSES AND ORGANIZATIONS.—
                                   ‘‘(i) IN GENERAL.—During the covered period, in
                             addition to small business concerns, any business con-
                             cern, nonprofit organization, veterans organization, or
                             Tribal business concern described in section 31(b)(2)(C)
                             shall be eligible to receive a covered loan if the business
                             concern, nonprofit organization, veterans organization,
                             or Tribal business concern employs not more than the
                             greater of—
                                          ‘‘(I) 500 employees; or
                                          ‘‘(II) if applicable, the size standard in number
                                   of employees established by the Administration
                                   for the industry in which the business concern,
                                   nonprofit organization, veterans organization, or
                                   Tribal business concern operates.
                                   ‘‘(ii) INCLUSION OF SOLE PROPRIETORS, INDE-
                             PENDENT CONTRACTORS, AND ELIGIBLE SELF-EMPLOYED
                             INDIVIDUALS.—
                                          ‘‘(I) IN GENERAL.—During the covered period,
                                   individuals who operate under a sole proprietor-
                                   ship or as an independent contractor and eligible
                                   self-employed individuals shall be eligible to
                                   receive a covered loan.
                                          ‘‘(II) DOCUMENTATION.—An eligible self-
                                   employed individual, independent contractor, or
                                   sole proprietorship seeking a covered loan shall
                                   submit such documentation as is necessary to
                                   establish such individual as eligible, including pay-
                                   roll tax filings reported to the Internal Revenue
                                   Service, Forms 1099–MISC, and income and
                                   expenses from the sole proprietorship, as deter-
                                   mined by the Administrator and the Secretary.
                                   ‘‘(iii) BUSINESS CONCERNS WITH MORE THAN 1 PHYS-
                             ICAL LOCATION.—During the covered period, any busi-
                             ness concern that employs not more than 500
                             employees per physical location of the business concern
                             and that is assigned a North American Industry Classi-
                             fication System code beginning with 72 at the time
                             of disbursal shall be eligible to receive a covered loan.
                                   ‘‘(iv) WAIVER OF AFFILIATION RULES.—During the
                              covered period, the provisions applicable to affiliations
                              under section 121.103 of title 13, Code of Federal Regu-
                              lations, or any successor regulation, are waived with
                              respect to eligibility for a covered loan for—
                                          ‘‘(I) any business concern with not more than
                                   500 employees that, as of the date on which the
                                   covered loan is disbursed, is assigned a North
                                   American Industry Classification System code
                                   beginning with 72;




                                                                                                        EXHIBIT A
                                                                                                            Page 4
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                               PageID.512   Page 5 of 12




                                              H. R. 748—9

                                         ‘‘(II) any business concern operating as a fran-
                                  chise that is assigned a franchise identifier code
                                  by the Administration; and
                                         ‘‘(III) any business concern that receives finan-
                                  cial assistance from a company licensed under sec-
                                  tion 301 of the Small Business Investment Act
                                  of 1958 (15 U.S.C. 681).
                                  ‘‘(v) EMPLOYEE.—For purposes of determining
                             whether a business concern, nonprofit organization,
                             veterans organization, or Tribal business concern
                             described in section 31(b)(2)(C) employs not more than
                             500 employees under clause (i)(I), the term ‘employee’
                             includes individuals employed on a full-time, part-time,
                             or other basis.
                                  ‘‘(vi) AFFILIATION.—The provisions applicable to
                             affiliations under section 121.103 of title 13, Code of
                             Federal Regulations, or any successor thereto, shall
                             apply with respect to a nonprofit organization and
                             a veterans organization in the same manner as with
                             respect to a small business concern.
                             ‘‘(E) MAXIMUM LOAN AMOUNT.—During the covered
                         period, with respect to a covered loan, the maximum loan
                         amount shall be the lesser of—
                                  ‘‘(i)(I) the sum of—
                                         ‘‘(aa) the product obtained by multiplying—
                                               ‘‘(AA) the average total monthly payments
                                         by the applicant for payroll costs incurred
                                         during the 1-year period before the date on
                                         which the loan is made, except that, in the
                                         case of an applicant that is seasonal employer,
                                         as determined by the Administrator, the aver-
                                         age total monthly payments for payroll shall
                                         be for the 12-week period beginning February
                                         15, 2019, or at the election of the eligible
                                         recipient, March 1, 2019, and ending June
                                         30, 2019; by
                                               ‘‘(BB) 2.5; and
                                         ‘‘(bb) the outstanding amount of a loan under
                                  subsection (b)(2) that was made during the period
                                  beginning on January 31, 2020 and ending on
                                  the date on which covered loans are made available
                                  to be refinanced under the covered loan; or
                                  ‘‘(II) if requested by an otherwise eligible recipient
                             that was not in business during the period beginning
                             on February 15, 2019 and ending on June 30, 2019,
                             the sum of—
                                         ‘‘(aa) the product obtained by multiplying—
                                               ‘‘(AA) the average total monthly payments
                                         by the applicant for payroll costs incurred
                                         during the period beginning on January 1,
                                         2020 and ending on February 29, 2020; by
                                               ‘‘(BB) 2.5; and
                                         ‘‘(bb) the outstanding amount of a loan under
                                  subsection (b)(2) that was made during the period
                                  beginning on January 31, 2020 and ending on
                                  the date on which covered loans are made available
                                  to be refinanced under the covered loan; or




                                                                                                       EXHIBIT A
                                                                                                           Page 5
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                              PageID.513   Page 6 of 12




                                           H. R. 748—10

                                 ‘‘(ii) $10,000,000.
                           ‘‘(F) ALLOWABLE USES OF COVERED LOANS.—
                                 ‘‘(i) IN GENERAL.—During the covered period, an
                           eligible recipient may, in addition to the allowable
                           uses of a loan made under this subsection, use the
                           proceeds of the covered loan for—
                                        ‘‘(I) payroll costs;
                                        ‘‘(II) costs related to the continuation of group
                                 health care benefits during periods of paid sick,
                                 medical, or family leave, and insurance premiums;
                                        ‘‘(III) employee salaries, commissions, or
                                 similar compensations;
                                        ‘‘(IV) payments of interest on any mortgage
                                 obligation (which shall not include any prepayment
                                 of or payment of principal on a mortgage obliga-
                                 tion);
                                        ‘‘(V) rent (including rent under a lease agree-
                                 ment);
                                        ‘‘(VI) utilities; and
                                        ‘‘(VII) interest on any other debt obligations
                                 that were incurred before the covered period.
                                 ‘‘(ii) DELEGATED AUTHORITY.—
                                        ‘‘(I) IN GENERAL.—For purposes of making cov-
                                 ered loans for the purposes described in clause
                                 (i), a lender approved to make loans under this
                                 subsection shall be deemed to have been delegated
                                 authority by the Administrator to make and
                                 approve covered loans, subject to the provisions
                                 of this paragraph.
                                        ‘‘(II) CONSIDERATIONS.—In evaluating the
                                 eligibility of a borrower for a covered loan with
                                 the terms described in this paragraph, a lender
                                 shall consider whether the borrower—
                                              ‘‘(aa) was in operation on February 15,
                                        2020; and
                                              ‘‘(bb)(AA) had employees for whom the
                                        borrower paid salaries and payroll taxes; or
                                              ‘‘(BB) paid independent contractors, as
                                        reported on a Form 1099–MISC.
                                 ‘‘(iii) ADDITIONAL LENDERS.—The authority to
                           make loans under this paragraph shall be extended
                           to additional lenders determined by the Administrator
                           and the Secretary of the Treasury to have the nec-
                           essary qualifications to process, close, disburse and
                           service loans made with the guarantee of the Adminis-
                           tration.
                                 ‘‘(iv) REFINANCE.—A loan made under subsection
                           (b)(2) during the period beginning on January 31, 2020
                           and ending on the date on which covered loans are
                           made available may be refinanced as part of a covered
                           loan.
                                 ‘‘(v) NONRECOURSE.—Notwithstanding the waiver
                           of the personal guarantee requirement or collateral
                           under subparagraph (J), the Administrator shall have
                           no recourse against any individual shareholder,
                           member, or partner of an eligible recipient of a covered
                           loan for nonpayment of any covered loan, except to




                                                                                                      EXHIBIT A
                                                                                                          Page 6
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                 PageID.514   Page 7 of 12




                                              H. R. 748—11

                              the extent that such shareholder, member, or partner
                              uses the covered loan proceeds for a purpose not
                              authorized under clause (i).
                              ‘‘(G) BORROWER REQUIREMENTS.—
                                    ‘‘(i) CERTIFICATION.—An eligible recipient applying
                              for a covered loan shall make a good faith certifi-
                              cation—
                                           ‘‘(I) that the uncertainty of current economic
                                    conditions makes necessary the loan request to
                                    support the ongoing operations of the eligible
                                    recipient;
                                           ‘‘(II) acknowledging that funds will be used
                                    to retain workers and maintain payroll or make
                                    mortgage payments, lease payments, and utility
                                    payments;
                                           ‘‘(III) that the eligible recipient does not have
                                    an application pending for a loan under this sub-
                                    section for the same purpose and duplicative of
                                    amounts applied for or received under a covered
                                    loan; and
                                           ‘‘(IV) during the period beginning on February
                                    15, 2020 and ending on December 31, 2020, that
                                    the eligible recipient has not received amounts
                                    under this subsection for the same purpose and
                                    duplicative of amounts applied for or received
                                    under a covered loan.
                              ‘‘(H) FEE WAIVER.—During the covered period, with
                         respect to a covered loan—
                                    ‘‘(i) in lieu of the fee otherwise applicable under
                              paragraph (23)(A), the Administrator shall collect no
                              fee; and
                                    ‘‘(ii) in lieu of the fee otherwise applicable under
                              paragraph (18)(A), the Administrator shall collect no
                              fee.
                              ‘‘(I) CREDIT ELSEWHERE.—During the covered period,
                         the requirement that a small business concern is unable
                         to obtain credit elsewhere, as defined in section 3(h), shall
                         not apply to a covered loan.
                              ‘‘(J) WAIVER OF PERSONAL GUARANTEE REQUIREMENT.—
                         During the covered period, with respect to a covered loan—
                                    ‘‘(i) no personal guarantee shall be required for
                              the covered loan; and
                                    ‘‘(ii) no collateral shall be required for the covered
                              loan.
                              ‘‘(K) MATURITY FOR LOANS WITH REMAINING BALANCE
                         AFTER APPLICATION OF FORGIVENESS.—With respect to a
                         covered loan that has a remaining balance after reduction
                         based on the loan forgiveness amount under section 1106
                         of the CARES Act—
                                    ‘‘(i) the remaining balance shall continue to be
                              guaranteed by the Administration under this sub-
                              section; and
                                    ‘‘(ii) the covered loan shall have a maximum matu-
                              rity of 10 years from the date on which the borrower
                              applies for loan forgiveness under that section.
                              ‘‘(L) INTEREST RATE REQUIREMENTS.—A covered loan
                         shall bear an interest rate not to exceed 4 percent.




                                                                                                         EXHIBIT A
                                                                                                             Page 7
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                  PageID.515   Page 8 of 12




                                              H. R. 748—12

                             ‘‘(M) LOAN DEFERMENT.—
                                   ‘‘(i) DEFINITION OF IMPACTED BORROWER.—
                                          ‘‘(I) IN GENERAL.—In this subparagraph, the
                                   term ‘impacted borrower’ means an eligible
                                   recipient that—
                                                 ‘‘(aa) is in operation on February 15, 2020;
                                          and
                                                 ‘‘(bb) has an application for a covered loan
                                          that is approved or pending approval on or
                                          after the date of enactment of this paragraph.
                                          ‘‘(II) PRESUMPTION.—For purposes of this
                                   subparagraph, an impacted borrower is presumed
                                   to have been adversely impacted by COVID–19.
                                   ‘‘(ii) DEFERRAL.—During the covered period, the
                             Administrator shall—
                                          ‘‘(I) consider each eligible recipient that applies
                                   for a covered loan to be an impacted borrower;
                                   and
                                          ‘‘(II) require lenders under this subsection to
                                   provide complete payment deferment relief for
                                   impacted borrowers with covered loans for a period
                                   of not less than 6 months, including payment of
                                   principal, interest, and fees, and not more than
                                   1 year.
                                   ‘‘(iii) SECONDARY MARKET.—During the covered
                             period, with respect to a covered loan that is sold
                             on the secondary market, if an investor declines to
                             approve a deferral requested by a lender under clause
                             (ii), the Administrator shall exercise the authority to
                             purchase the loan so that the impacted borrower may
                             receive a deferral for a period of not less than 6 months,
                             including payment of principal, interest, and fees, and
                             not more than 1 year.
                                   ‘‘(iv) GUIDANCE.—Not later than 30 days after the
                             date of enactment of this paragraph, the Administrator
                             shall provide guidance to lenders under this paragraph
                             on the deferment process described in this subpara-
                             graph.
                             ‘‘(N) SECONDARY MARKET SALES.—A covered loan shall
                         be eligible to be sold in the secondary market consistent
                         with this subsection. The Administrator may not collect
                         any fee for any guarantee sold into the secondary market
                         under this subparagraph.
                             ‘‘(O) REGULATORY CAPITAL REQUIREMENTS.—
                                   ‘‘(i) RISK WEIGHT.—With respect to the appropriate
                             Federal banking agencies or the National Credit Union
                             Administration Board applying capital requirements
                             under their respective risk-based capital requirements,
                             a covered loan shall receive a risk weight of zero per-
                             cent.
                                   ‘‘(ii) TEMPORARY RELIEF FROM TDR DISCLOSURES.—
                             Notwithstanding any other provision of law, an insured
                             depository institution or an insured credit union that
                             modifies a covered loan in relation to COVID–19-
                             related difficulties in a troubled debt restructuring on
                             or after March 13, 2020, shall not be required to comply
                             with the Financial Accounting Standards Board




                                                                                                          EXHIBIT A
                                                                                                              Page 8
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                  PageID.516   Page 9 of 12




                                                 H. R. 748—13

                                Accounting Standards Codification Subtopic 310–40
                                (‘Receivables – Troubled Debt Restructurings by Credi-
                                tors’) for purposes of compliance with the requirements
                                of the Federal Deposit Insurance Act (12 U.S.C. 1811
                                et seq.), until such time and under such circumstances
                                as the appropriate Federal banking agency or the
                                National Credit Union Administration Board, as
                                applicable, determines appropriate.
                                ‘‘(P) REIMBURSEMENT FOR PROCESSING.—
                                      ‘‘(i) IN GENERAL.—The Administrator shall
                                reimburse a lender authorized to make a covered loan
                                at a rate, based on the balance of the financing out-
                                standing at the time of disbursement of the covered
                                loan, of—
                                             ‘‘(I) 5 percent for loans of not more than
                                      $350,000;
                                             ‘‘(II) 3 percent for loans of more than $350,000
                                      and less than $2,000,000; and
                                             ‘‘(III) 1 percent for loans of not less than
                                      $2,000,000.
                                      ‘‘(ii) FEE LIMITS.—An agent that assists an eligible
                                recipient to prepare an application for a covered loan
                                may not collect a fee in excess of the limits established
                                by the Administrator.
                                      ‘‘(iii) TIMING.—A reimbursement described in
                                clause (i) shall be made not later than 5 days after
                                the disbursement of the covered loan.
                                      ‘‘(iv) SENSE OF THE SENATE.—It is the sense of
                                the Senate that the Administrator should issue guid-
                                ance to lenders and agents to ensure that the proc-
                                essing and disbursement of covered loans prioritizes
                                small business concerns and entities in underserved
                                and rural markets, including veterans and members
                                of the military community, small business concerns
                                owned and controlled by socially and economically dis-
                                advantaged individuals (as defined in section
                                8(d)(3)(C)), women, and businesses in operation for
                                less than 2 years.
                                ‘‘(Q) DUPLICATION.—Nothing in this paragraph shall
                            prohibit a recipient of an economic injury disaster loan
                            made under subsection (b)(2) during the period beginning
                            on January 31, 2020 and ending on the date on which
                            covered loans are made available that is for a purpose
                            other than paying payroll costs and other obligations
                            described in subparagraph (F) from receiving assistance
                            under this paragraph.
                                ‘‘(R) WAIVER OF PREPAYMENT PENALTY.—Notwith-
                            standing any other provision of law, there shall be no
                            prepayment penalty for any payment made on a covered
                            loan.’’.
                        (b) COMMITMENTS FOR 7(A) LOANS.—During the period begin-
                    ning on February 15, 2020 and ending on June 30, 2020—
                            (1) the amount authorized for commitments for general
                        business loans authorized under section 7(a) of the Small Busi-
                        ness Act (15 U.S.C. 636(a)), including loans made under para-
                        graph (36) of such section, as added by subsection (a), shall
                        be $349,000,000,000; and




                                                                                                          EXHIBIT A
                                                                                                              Page 9
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                              PageID.517   Page 10 of 12




                                               H. R. 748—14

                             (2) the amount authorized for commitments for such loans
                        under the heading ‘‘BUSINESS LOANS PROGRAM ACCOUNT’’ under
                        the heading ‘‘SMALL BUSINESS ADMINISTRATION’’ under title
                        V of the Consolidated Appropriations Act, 2020 (Public Law
                        116–93; 133 Stat. 2475) shall not apply.
                        (c) EXPRESS LOANS.—
                             (1) IN GENERAL.—Section 7(a)(31)(D) of the Small Business
                        Act (15 U.S.C. 636(a)(31)(D)) is amended by striking ‘‘$350,000’’
                        and inserting ‘‘$1,000,000’’.
                             (2) PROSPECTIVE REPEAL.—Effective on January 1, 2021,
                        section 7(a)(31)(D) of the Small Business Act (15 U.S.C.
                        636(a)(31)(D)) is amended by striking ‘‘$1,000,000’’ and
                        inserting ‘‘$350,000’’.
                        (d) EXCEPTION TO GUARANTEE FEE WAIVER FOR VETERANS.—
                    Section 7(a)(31)(G) of the Small Business Act (15 U.S.C.
                    636(a)(31)(G)) is amended—
                             (1) by striking clause (ii); and
                             (2) by redesignating clause (iii) as clause (ii).
                        (e) INTERIM RULE.—On and after the date of enactment of
                    this Act, the interim final rule published by the Administrator
                    entitled ‘‘Express Loan Programs: Affiliation Standards’’ (85 Fed.
                    Reg. 7622 (February 10, 2020)) is permanently rescinded and shall
                    have no force or effect.
                    SEC. 1103. ENTREPRENEURIAL DEVELOPMENT.
                        (a) DEFINITIONS.—In this section—
                             (1) the term ‘‘covered small business concern’’ means a
                        small business concern that has experienced, as a result of
                        COVID–19—
                                  (A) supply chain disruptions, including changes in—
                                       (i) quantity and lead time, including the number
                                  of shipments of components and delays in shipments;
                                       (ii) quality, including shortages in supply for
                                  quality control reasons; and
                                       (iii) technology, including a compromised payment
                                  network;
                                  (B) staffing challenges;
                                  (C) a decrease in gross receipts or customers; or
                                  (D) a closure;
                             (2) the term ‘‘resource partner’’ means—
                                  (A) a small business development center; and
                                  (B) a women’s business center;
                             (3) the term ‘‘small business development center’’ has the
                        meaning given the term in section 3 of the Small Business
                        Act (15 U.S.C. 632); and
                             (4) the term ‘‘women’s business center’’ means a women’s
                        business center described in section 29 of the Small Business
                        Act (15 U.S.C. 656).
                        (b) EDUCATION, TRAINING, AND ADVISING GRANTS.—
                             (1) IN GENERAL.—The Administration may provide financial
                        assistance in the form of grants to resource partners to provide
                        education, training, and advising to covered small business
                        concerns.
                             (2) USE OF FUNDS.—Grants under this subsection shall
                        be used for the education, training, and advising of covered
                        small business concerns and their employees on—




                                                                                                      EXHIBIT A
                                                                                                         Page 10
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                     PageID.518   Page 11 of 12




                                                  H. R. 748—32

                          ‘‘(d)(1) Subject to paragraph (3), for a plan confirmed prior
                    to the date of enactment of this subsection, the plan may be modified
                    upon the request of the debtor if—
                                ‘‘(A) the debtor is experiencing or has experienced a mate-
                          rial financial hardship due, directly or indirectly, to the
                          coronavirus disease 2019 (COVID–19) pandemic; and
                                ‘‘(B) the modification is approved after notice and a hearing.
                          ‘‘(2) A plan modified under paragraph (1) may not provide
                    for payments over a period that expires more than 7 years after
                    the time that the first payment under the original confirmed plan
                    was due.
                          ‘‘(3) Sections 1322(a), 1322(b), 1323(c), and the requirements
                    of section 1325(a) shall apply to any modification under paragraph
                    (1).’’.
                                      (D) APPLICABILITY.—
                                           (i) The amendments made by subparagraphs (A)
                                      and (B) shall apply to any case commenced before,
                                      on, or after the date of enactment of this Act.
                                           (ii) The amendment made by subparagraph (C)
                                      shall apply to any case for which a plan has been
                                      confirmed under section 1325 of title 11, United States
                                      Code, before the date of enactment of this Act.
                                (2) SUNSET.—
                                      (A) IN GENERAL.—
                                           (i) EXCLUSION FROM CURRENT MONTHLY INCOME.—
                                      Section 101(10A)(B)(ii) of title 11, United States Code,
                                      is amended—
                                                (I) in subclause (III), by striking the semicolon
                                           at the end and inserting ‘‘; and’’;
                                                (II) in subclause (IV), by striking ‘‘; and’’ and
                                           inserting a period; and
                                                (III) by striking subclause (V).
                                           (ii) CONFIRMATION OF PLAN.—Section 1325(b)(2) of
                                      title 11, United States Code, is amended by striking
                                      ‘‘payments made under Federal law relating to the
                                      national emergency declared by the President under
                                      the National Emergencies Act (50 U.S.C. 1601 et seq.)
                                      with respect to the coronavirus disease 2019 (COVID–
                                      19),’’.
                                           (iii) MODIFICATION OF PLAN AFTER CONFIRMA-
                                      TION.—Section 1329 of title 11, United States Code,
                                      is amended by striking subsection (d).
                                      (B) EFFECTIVE DATE.—The amendments made by
                                subparagraph (A) shall take effect on the date that is
                                1 year after the date of enactment of this Act.
                    SEC. 1114. EMERGENCY RULEMAKING AUTHORITY.
                         Not later than 15 days after the date of          enactment of this
                    Act, the Administrator shall issue regulations          to carry out this
                    title and the amendments made by this title            without regard to
                    the notice requirements under section 553(b)           of title 5, United
                    States Code.




                                                                                                             EXHIBIT A
                                                                                                                Page 11
Case 4:20-cv-10899-MFL-DRG ECF No. 12-2 filed 04/17/20                                PageID.519   Page 12 of 12




                                                H. R. 748—21

                    without submitting to the lender that is servicing the covered
                    loan the documentation required under subsection (e).
                         (g) DECISION.—Not later than 60 days after the date on which
                    a lender receives an application for loan forgiveness under this
                    section from an eligible recipient, the lender shall issue a decision
                    on the an application.
                         (h) HOLD HARMLESS.—If a lender has received the documenta-
                    tion required under this section from an eligible recipient attesting
                    that the eligible recipient has accurately verified the payments
                    for payroll costs, payments on covered mortgage obligations, pay-
                    ments on covered lease obligations, or covered utility payments
                    during covered period—
                              (1) an enforcement action may not be taken against the
                         lender under section 47(e) of the Small Business Act (15 U.S.C.
                         657t(e)) relating to loan forgiveness for the payments for payroll
                         costs, payments on covered mortgage obligations, payments
                         on covered lease obligations, or covered utility payments, as
                         the case may be; and
                              (2) the lender shall not be subject to any penalties by
                         the Administrator relating to loan forgiveness for the payments
                         for payroll costs, payments on covered mortgage obligations,
                         payments on covered lease obligations, or covered utility pay-
                         ments, as the case may be.
                         (i) TAXABILITY.—For purposes of the Internal Revenue Code
                    of 1986, any amount which (but for this subsection) would be
                    includible in gross income of the eligible recipient by reason of
                    forgiveness described in subsection (b) shall be excluded from gross
                    income.
                         (j) RULE OF CONSTRUCTION.—The cancellation of indebtedness
                    on a covered loan under this section shall not otherwise modify
                    the terms and conditions of the covered loan.
                         (k) REGULATIONS.—Not later than 30 days after the date of
                    enactment of this Act, the Administrator shall issue guidance and
                    regulations implementing this section.
                    SEC. 1107. DIRECT APPROPRIATIONS.
                         (a) IN GENERAL.—There is appropriated, out of amounts in
                    the Treasury not otherwise appropriated, for the fiscal year ending
                    September 30, 2020, to remain available until September 30, 2021,
                    for additional amounts—
                              (1) $349,000,000,000 under the heading ‘‘Small Business
                         Administration—Business Loans Program Account, CARES
                         Act’’ for the cost of guaranteed loans as authorized under para-
                         graph (36) of section 7(a) of the Small Business Act (15 U.S.C.
                         636(a)), as added by section 1102(a) of this Act;
                              (2) $675,000,000 under the heading ‘‘Small Business
                         Administration—Salaries and Expenses’’ for salaries and
                         expenses of the Administration;
                              (3) $25,000,000 under the heading ‘‘Small Business
                         Administration—Office of Inspector General’’, to remain avail-
                         able until September 30, 2024, for necessary expenses of the
                         Office of Inspector General of the Administration in carrying
                         out the provisions of the Inspector General Act of 1978 (5
                         U.S.C. App.);
                              (4) $265,000,000 under the heading ‘‘Small Business
                         Administration—Entrepreneurial Development Programs’’, of
                         which—




                                                                                                        EXHIBIT A
                                                                                                           Page 12
